*9OPINION OF THE COURT
Per Curiam.
On August 17, 2007, the respondent pleaded guilty before the Honorable Lea Ruskin, in County Court, Nassau County, to one count of grand larceny in the second degree, in violation of Penal Law § 155.40 (1), a class C felony. On October 22, 2007, the respondent was sentenced to a five-year term of probation and a $500 fine.
The Grievance Committee for the Tenth Judicial District (hereinafter Grievance Committee) now moves for an order striking the respondent’s name from the roll of attorneys based upon his felony conviction pursuant to Judiciary Law § 90 (4) (b).
By virtue of his felony conviction upon his entry of a plea of guilty, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred on August 17, 2007. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted.
Prudenti, P.J., Mastro, Rivera, Spolzino and McCarthy, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Robert A. Shuster, is disbarred, effective August 17, 2007, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Robert A. Shuster, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Robert A. Shuster, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Robert A. Shuster, has been issued a secure pass by the Office of Court Administration, it *10shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance, pursuant to 22 NYCRR 691.10 (f).